DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0349471 to Logan et al. (“US1”), cited in Applicant’s IDS of 16 December 2021.
Regarding Claim 1, US1 describes a bundled optical fiber cable (226), comprising: a central member (30) having a first end and a second end, the first end and the second end defining a length of the bundled optical fiber cable; a plurality of subunits (40) wound around the central member, each of the plurality of subunits comprising a subunit jacket (“buffer tubes”, see [0026])  having an inner surface and an outer surface, wherein the inner surface defines a central bore containing at least one optical fiber (see [0002], [0026]); wherein the plurality of subunits have a variable pitch along the length of the central member (see [0041]); and wherein the outer surface of the subunit jacket of each of the plurality of subunits is an outermost surface of the bundled optical fiber cable (see Fig 8).
Regarding Claim 4, US1 describes the central member comprising at least one of an optical fiber cable comprising an outer jacket surrounding a plurality of optical fibers or a central strength member comprising a strength element and an outer jacket formed around the strength element (see [0026]).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 describes each of the plurality of subunits branches from the central member at a branch point located within five feet of a pole alignment marker of the plurality of pole alignment markers; and wherein each of the plurality of subunits is configured to terminate within 6 inches of a nominal termination point located towards the first end of the bundled optical fiber cable and one foot from a pole alignment marker of the plurality of pole alignment markers.
Claim 3 describes each of the plurality of subunits branches from the central member at a branch point located within five feet of a pole alignment marker of the plurality of pole alignment markers; and wherein each of the plurality of subunits is configured to terminate within 6 inches of a nominal termination point located towards the second end of the bundled optical fiber cable and five feet from a pole alignment marker of the plurality of pole alignment markers.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874